Citation Nr: 0905564	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to 
October 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to service 
connection for PTSD.

In December 2008, the Veteran testified at a Travel Board 
hearing at the RO before the undersigned.  A transcript of 
the proceeding is of record.  

The Board notes that in December 2008, after the case was 
certified on appeal, the Veteran submitted additional 
evidence in support of his appeal along with a waiver of his 
right to have the evidence initially considered by the RO.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has PTSD due to several 
experiences he had in Vietnam.  He claims that his PTSD is 
due to several incidents:  (1) Hearing that W.J.B. was killed 
in May 1966 in a helicopter crash; (2) Seeing casualties; (3) 
Being shot at by sniper fire and seeing a bullet hole in his 
truck after returning to camp; and (4) Guarding the crash 
site of two helicopters where soldier bodies were burning.  
He has reported that the crash occurred at the Bien Hoa Air 
Base between February and April 1966.

In February 2008, a fellow soldier submitted a statement 
describing the helicopter crash that he witnessed with the 
Veteran.

An October 2006 Memorandum indicated that the RO attempted to 
verify the Veteran's stressors.  The research completed by 
the RO showed that the Chaplain had in fact been killed in a 
helicopter accident during service as reported by the Veteran 
but that since the incident did not involve the Veteran and 
the Veteran did not witness the accident or see the body, it 
was a non researchable stressor event.  The Veteran also 
claims to have observed casualties coming back from combat.  
The Veteran did not provide any other details of this event 
or include name of the individual casualties or if he knew 
them.  The RO concluded that this was also a non researchable 
stressor.  The Veteran claims to have received sniper fire 
while he was on a convoy from the Bien Hoa base.  The Joint 
Service Records Research Center (JSRRC) guidelines state that 
sniper attacks are extremely difficult, if not impossible to 
verify.  RO did forward this stressor to JSRRC.  In addition, 
the Veteran reported that he was placed as a guard at the 
helicopter crash site between February and April 1966 just 
outside of Bien Hoa base.  The RO indicated that review of 
the records of the US Military Assistance Command-Vietnam 
showed no record of an aircraft crash.  It was also indicated 
that the Army Aircrews web site was also reviewed and the 
only crash listed was in June 1966 at Tuy Hoa airbase.  It 
was indicated that the stressor statement was referred to the 
JSRRC for additional research. 

JSRRC responded that the Veteran's Company served at Bien Hoe 
and Bear Cat in 1966.  1966 Morning Reports and DA Form 1, 
submitted by the 701st Maint Bn. were also reviewed.  It was 
indicated that the no records were located that documented an 
aircraft incident as described by the Veteran during February 
1966.  

The veteran reported that the helicopter crash occurred 
sometime between February and April 1966.  Unfortunately, the 
JSRRC only researched that incident for the month of February 
1966.  See December 2005 Request for Information.  The RO 
should resubmit all of the Veteran's reported stressors, 
including the reported helicopter crash reported to have 
occurred between February and April 1966, to JSRRC for 
verification.  Any additional action necessary for 
independent verification of the reported stressors, to 
include follow-up action requested by the contacted entity, 
should be accomplished.  If the search for corroborating 
records leads to negative results, the RO should notify the 
Veteran of the records that were not obtained, explain the 
efforts taken to obtain them, and describe further action to 
be taken.  If any claimed stressor is verified, the RO should 
arrange for the Veteran to undergo a VA psychiatric 
examination to obtain medical information as to whether the 
Veteran has PTSD on the basis of the verified stressor(s).

Accordingly, the case is REMANDED for the following action:


1.  The RO should contact with the JSRRC 
and request verification of the occurrence 
of the Veteran's alleged stressful 
experiences, to include the claimed 
helicopter crash that was reported to have 
occurred between February and April 1966.  
Any additional action necessary for 
independent verification of the reported 
stressors, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

2.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above- requested 
development, the RO should prepare a 
report detailing the nature of any 
specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the Veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report.

3.  If and only if evidence corroborating 
the occurrence of any of the claimed in-
service stressful experiences is received, 
the RO should schedule the Veteran for an 
examination by a VA psychiatric 
examination at an appropriate VA medical 
facility.

The Veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefits sought 
on appeal remain denied, the RO must 
furnish to the Veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



